Exhibit 10.1

Form of Award Agreement

RAMACO RESOURCES, INC.

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”), made and entered into as of the    day
of                    , 20    , by and between Ramaco Resources, Inc., a
Delaware corporation (“Ramaco”), and            , an employee, director or other
individual providing services to Ramaco or one of its Affiliates
(“Participant”).

WHEREAS, the Committee, acting under the Ramaco Resources, Inc. Long-Term
Incentive Plan (the “Plan”), has the authority to award restricted shares of
Ramaco’s common stock, $0.01 par value per share (the “Common Stock”), to
employees, directors or other individuals providing services to Ramaco or an
Affiliate; and

WHEREAS, pursuant to the Plan, the Committee determined to make such an award to
Participant on the terms and conditions and subject to the restrictions set
forth in the Plan and this Agreement, and Participant desires to accept such
award.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Certain Definitions. Capitalized terms used in this Agreement and not
otherwise defined shall have the respective meanings assigned to such terms in
the Plan.

2. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, Ramaco hereby awards
to Participant, and Participant hereby accepts, a restricted stock award (the
“Award”) of             shares (the “Restricted Shares”) of Common Stock. The
Award is made on the    day of                    , 20     (the “Grant Date”). A
certificate representing the Restricted Shares shall be issued in the name of
Participant (or, at the option of Ramaco, in the name of a nominee of Ramaco) as
of the Grant Date and delivered to Participant on the Grant Date or as soon
thereafter as practicable. Participant shall cause the certificate representing
the Restricted Shares, upon receipt thereof by Participant, to be deposited,
together with stock powers and any other instrument of transfer reasonably
requested by Ramaco duly endorsed in blank, with Ramaco, to be held by Ramaco in
escrow for Participant’s benefit until such time as the Restricted Shares
represented by such certificate are either forfeited by Participant to Ramaco or
the restrictions thereon terminate as set forth in this Agreement.

3. Vesting and Forfeiture.

(a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Grant Date and shall end on
December 31, [20    ] (the “Vesting Date”). During the Restricted Period, the
Restricted Shares shall be subject to being forfeited by Participant to Ramaco
as provided in this Agreement, and Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of



--------------------------------------------------------------------------------

any of the Restricted Shares (the “Restrictions”), except that the Restrictions
shall be removed as to 100% of such shares on the Vesting Date, provided
Participant is in the continuous employ or service of Ramaco or an Affiliate
until such date.

(b) Following the removal of the Restrictions on any Restricted Shares, Ramaco
shall deliver to Participant from escrow a certificate representing shares of
Common Stock.

(c) Upon termination of Participant’s employment or service with Ramaco and its
Affiliates for any reason, (i) Participant shall have no rights whatsoever in
and to any of the Restricted Shares as to which the Restrictions have not by
that time been removed pursuant to paragraph (a) of this Section, (ii) all of
the Restricted Shares shall automatically revert to Ramaco at no cost and
(iii) neither Participant nor any of his or her heirs, beneficiaries, executors,
administrators or other personal representatives shall have any rights with
respect thereto.

4. Rights as Shareholder. Subject to the provisions of this Agreement, upon the
issuance of a certificate or certificates representing the Restricted Shares to
Participant, Participant shall become the record and beneficial owner thereof
for all purposes and shall have all rights as a stockholder, including without
limitation voting rights and the right to receive dividends and distributions
(provided that any such dividend or distribution shall be paid no later than the
15th day of the third month of the calendar year following the calendar year in
which the dividend or distribution is declared by Ramaco), with respect to the
Restricted Shares. If and to the extent Ramaco shall effect a stock split, stock
dividend or similar distribution with respect to the Common Stock, the stock
distributed pursuant thereto shall be held by Ramaco with respect to those
Restricted Shares as to which the Restrictions have not yet been removed
pursuant to Section 3, and such additional stock shall enjoy the privileges and
be subject to the Restrictions applicable to the Restricted Shares.

5. Optional Issuance in Book-Entry Form. Notwithstanding the foregoing, at the
option of Ramaco, any shares of Common Stock that under the terms of this
Agreement are issuable in the form of a stock certificate may instead be issued
in book-entry form.

6. Withholding Taxes.

(a) Participant may elect, within 30 days of the Grant Date and on notice to
Ramaco, to realize income for federal income tax purposes equal to the fair
market value of the Restricted Shares on the Grant Date. In such event,
Participant shall make arrangements satisfactory to Ramaco or the appropriate
Affiliate to pay in the calendar year that includes the Grant Date any federal,
state or local taxes required to be withheld with respect to such shares.

(b) If no election is made by Participant pursuant to Section 6(a) hereof, then
upon the termination of the Restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to Ramaco
or the appropriate Affiliate, or make arrangements satisfactory to Ramaco or
such Affiliate regarding payment of, any federal, state or local taxes of any
kind required by law to be withheld with respect to the Restricted Shares with
respect to which such Restrictions have terminated.

 

2



--------------------------------------------------------------------------------

(c) Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or (b)
of this Section, Ramaco shall, to the extent permitted by law, have the right to
deduct from any payments made under the Plan, regardless of the form of such
payment, or from any other compensation payable to Participant, whether or not
pursuant to this Agreement or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares.

7. Reclassification of Shares. In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make adjustments in accordance with the Plan. Any such adjustments made by
the Committee shall be conclusive.

8. Effect on Employment. Nothing contained in this Agreement shall confer upon
Participant the right to continue in the employment or service of Ramaco or any
Affiliate, or affect any right which Ramaco or any Affiliate may have to
terminate the employment or service of Participant. This Agreement does not
constitute evidence of any agreement or understanding, express or implied, that
Ramaco or any Affiliate will retain Participant as an employee for any period of
time or at any particular rate of compensation.

9. Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to Participant or substituted therefore indicating restrictions on
transferability of the Restricted Shares pursuant to this Agreement or referring
to any stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, NASDAQ or any other stock exchange or association upon
which the Common Stock is then listed or quoted, any applicable federal or state
securities laws, and any applicable corporate law, and any transfer agent of
Ramaco shall be instructed to require compliance therewith.

10. Assignment. Ramaco may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant.

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (i) Ramaco and its successors and assigns, and (ii) Participant and
his or her heirs, devisees, executors, administrators and personal
representatives.

12. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement
shall be governed by the laws of the State of Delaware except for its laws with
respect to conflict of laws. The exclusive forum for any lawsuit arising from or
related to this Agreement shall be a state or federal court in Fayette County,
Kentucky. This provision does not prevent Ramaco from removing to an appropriate
federal court any action brought in state court. PARTICIPANT HEREBY CONSENTS TO,
AND WAIVES ANY OBJECTIONS TO, REMOVAL TO FEDERAL COURT BY RAMACO OF ANY ACTION
BROUGHT AGAINST IT BY PARTICIPANT.

 

3



--------------------------------------------------------------------------------

[Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

Form of Award Agreement

IN WITNESS WHEREOF, Ramaco and Participant have executed this Agreement as of
the date first written above.

 

RAMACO:

 

RAMACO RESOURCES, INC.

 

By:  

 

 

PARTICIPANT:

 

 

Participant Name:  

 

 

 

 

 

RAMACO RESOURCES, INC.

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Form of Award Agreement

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Ramaco Resources, Inc. Long Term
Incentive Plan and the Restricted Stock Award Agreement dated
                    , 20     (the “Agreement”), the undersigned Participant
hereby sells, assigns and transfers unto                     ,             
shares of Common Stock, $0.01 par value per share, of Ramaco Resources, Inc., a
Delaware corporation (“Ramaco”), standing in the undersigned’s name on the books
of Ramaco and does hereby irrevocably constitute and appoint the Secretary of
Ramaco as the undersigned’s attorney-in-fact, with full power of substitution,
to transfer said stock on the books of Ramaco. THIS ASSIGNMENT MAY ONLY BE USED
AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.

 

Dated:  

 

 

PARTICIPANT

 

 

Participant Signature

 

 

Participant Printed Name